IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11356


KIERON DEREK PENIGAR,

                                          Plaintiff-Appellant,
versus

QUAY F. PARKER, 259 District Judge; GARY M. BROWN, 259th
District Attorney; ROBERT SCOTT FURGESON, Attorney, State Counsel
for Offenders; CANDACE NORRIS, Attorney, State Counsel for
Offenders; NONA CARTER, 259 District Clerk,

                                          Defendants-Appellees.


                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:99-CV-219-C
                      --------------------
                          June 6, 2002

                     ON PETITION FOR REHEARING

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that the petition for rehearing is GRANTED.

The prior panel opinion is WITHDRAWN, and this opinion is

SUBSTITUTED therefore.

     Kieron Derek Penigar (TDCJ # 721657) appeals the district

court’s dismissal as frivolous of his pro se and in forma

pauperis (IFP) civil rights complaint wherein he alleged that he

was falsely charged with assaulting two prison guards.   The



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-11356
                                - 2 -

district court determined that the complaint was frivolous

because the defendants were either immune from suit or were not

state actors and because Penigar had not shown that his

conviction had been set aside or terminated in his favor.

     The PLRA requires a district court to dismiss a prisoner’s

IFP civil rights complaint if the court determines that the

action is frivolous.    Black v. Warren, 134 F.3d 732, 733 (5th

Cir. 1998); see 28 U.S.C. § 1915(e)(2)(B)(i).    An IFP complaint

that lacks an arguable basis in fact or law may be dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).    Norton v.

Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).

     Although he argues that his claim should not have been

dismissed under the principles espoused in Heck v. Humphrey, 512
U.S. 477 (1994), Penigar does not challenge the district court’s

determination that the defendants were either protected by

immunity or were not state actors.    Any such challenge therefore

is deemed waived.    See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).    With respect to Penigar’s claim that he was

entitled to an evidentiary hearing, an evidentiary hearing is not

required when the record is complete or the claimant raises only

legal claims that can be resolved without the taking of

additional evidence.    See Lawrence v. Lensing, 42 F.3d 255, 259

(5th Cir. 1994)(28 U.S.C. § 2254 case).

     Penigar’s appeal is without arguable merit and is therefore

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 220
                           No. 01-11356
                               - 3 -

(5th Cir. 1983); 5TH CIR. R. 42.2.   The dismissal of this appeal

and the dismissal as frivolous by the district court each count

as a "strike" for purposes of 28 U.S.C. § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    In addition,

Penigar accumulated two strikes with the dismissal of the appeal

in Penigar v. Johnson, No. 01-11290 (5th Cir. Feb. 20, 2002)

(unpublished).   Because he has accumulated more than three

“strikes” under 28 U.S.C. § 1915(g), Penigar is BARRED from

proceeding IFP in any civil action or appeal unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g); Carson v. Johnson, 112 F.3d 818, 819 (5th Cir. 1997).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.